Name: Commission Regulation (EEC) No 2320/79 of 22 October 1979 amending for the seventh time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 79 Official Journal of the European Communities No L 265/5 COMMISSION REGULATION (EEC) No 2320/79 of 22 October 1979 amending for the seventh time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as amended by Regu ­ lation (EEC) No 2285/79 (2 ), and in particular Article 6 (3) threof, Whereas Regulation (EEC) No 2285/79 continued for the 1979/80 marketing year the system of aid for dried potatoes ; whereas it is therefore necessary to supplement Commission Regulation (EEC) No 1 528 /78 (3 ), as last amended by Regulation (EEC) No 1 144/79 (4 ), by fixing the minimum protein content which these products must possess in order to be elig ­ ible for the aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 15 (3) of Regulation (EEC) No 1528 /78 is amended to read as follows : '3 . The minimum total protein content in rela ­ tion to the dry matter referred to in Article 5 (b) of Regulation (EEC) No 1417/78 shall be , with effect from the 1979/80 marketing year :  8 % for products referred to in Article 1 (a ) of Regulation (EEC) No 1117/78 ;  14% for products referred to in Article 1 (b) of Regulation (EEC) No 1117/78 ;  45 % for products referred to in Article 1 (c) of Regulation (EEC) No 1117/78 .' A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . 0 OJ No L 263, 19 . 10 . 1979, p. 1 ( 3 ) OJ No L 179 , 1 . 7 . 1978 , p. 10 . 4 OJ No L 143, 12 . 6 . 1979, p. 5 .